           Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 1 of 13




1
2
                            UNITED STATES DISTRICT COURT
3
                         NORTHERN DISTRICT OF CALIFORNIA
4
                                                  )
5    THERESA SWEET, ALICIA DAVIS,                 ) Case Number: 19-cv-03674-WHA
6    TRESA APODACA, CHENELLE                      )
     ARCHIBALD, DANIEL DEEGAN,                    ) JOINT CASE MANAGEMENT
7    SAMUEL HOOD, and JESSICA JACOBSON ) STATEMENT & [PROPOSED] ORDER
     on behalf of themselves and all others       )
8    similarly situated,                          )
9                                                 )
             Plaintiffs,                          )
10                                                )
                                                  )
11           vs.                                  )
12                                                )
                                                  )
13   ELISABETH DEVOS, in her official capacity )
     as Secretary of the United States Department )
14   of Education, and THE UNITED STATES          )
15   DEPARTMENT OF EDUCATION,                     )
                                                  )
16           Defendants.                          )
                                                  )
17
18
19
20
21
22
23
24
25
26
27
28
                                       Page 1 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
               Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 2 of 13




1           The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT
2    STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the
3    Northern District of California and Civil Local Rule 16-9.
4       1. Jurisdiction & Service

5           The Court has jurisdiction because the case arises under the Administrative Procedure Act,

6    5 U.S.C. §§ 701-706, and the Higher Education Act and its amendments, 20 U.S.C. § 1001, et seq.

7    Venue is proper in this judicial district because Named Plaintiff Sweet resides in the district and

8    no real property is involved in the action. 28 U.S.C. § 1391(e)(1).

9           Service has been effectuated on both Defendants. Defendant Elisabeth DeVos, in her

10   official capacity as Secretary of Education, and Defendant Department of Education

11   (“Department”), through the Department of Education, Department of Justice, and United States

12   Attorney for the Northern District of California, were served on June 26, 2019. Plaintiffs filed

13   proof of service with the Court on July 12, 2019. See ECF Nos. 17 & 18.

14      2. Facts

15          Plaintiffs’ Statement: Members of the proposed class are over 179,000 students (Students)

16   who borrowed federal student loans to attend school, mainly for-profit career training programs.

17   Each Student, pursuant to the Higher Education Act, U.S. Department of Education (Department)

18   regulations, and their loan contracts, have asserted to the Department that their loans should be

19   cancelled because of their school’s misconduct (borrower defense). Plaintiffs allege that the

20   Department refuses to decide any of their borrower defenses.

21          Between 2015 and 2017, the Department slowly built an infrastructure to adjudicate

22   borrower defense assertions. It appointed a Special Master and created a permanent borrower

23   defense unit inside the Department. It first focused on deciding borrower defenses from students
     who alleged a number of specific claims regarding a handful of for-profit schools. In total, by
24
     January 20, 2017, the Department had approved 31,773 borrower defenses. It also anticipated that,
25
     moving forward, it would be able to adjudicate each individual borrower defense within 12-14
26
     months.
27
28
                                                Page 2 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
             Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 3 of 13




1           On January 20, 2017, the Department hit the brakes. Despite having over 50,000 pending
2    assertions at that time, the Department slashed its own resources to adjudicate claims. It also put a
3    “pause” on deciding borrower defense applications. By December 2017, the Department had not
4    established any new categories of valid borrower defense claims, nor did it have a plan to resume

5    consideration and determination of additional categories of claims.

6    Instead, the Department shifted its focus to reducing relief for Students who the Department

7    already determined were entitled to full loan discharges.

8           On December 20, 2017, the Department announced a “partial relief” methodology for

9    specific Students who attended Corinthian Colleges; the upshot of the plan was that the majority

10   of these Corinthian Students with valid borrower defenses would repay the majority of their

11   student loans. The Department applied this methodology to approximately 16,000 Corinthian

12   Students. A subset of these Corinthian Students are challenging that methodology in separate

13   litigation; they obtained a preliminary injunction, currently on appeal, prohibiting the Department

14   from collecting on them during the pendency of that case. See Calvillo Manriquez v. DeVos, 345

15   F. Supp. 3d 1077 (N.D. Cal. 2018) (preliminary injunction order); Manriquez v. DeVos, No. 18-

16   16375 (9th Cir., filed July 24, 2018); see also Calvillo Manriquez v. DeVos, No. 17-cv-07210-SK,

17   ECF No. 96 (Oct. 15, 2018) (class certification order).

18          The Department has since adopted a policy of refusing to decide any borrower defenses.

19   Publicly-available records indicate that the Department has not granted a borrower defense

20   application since June 12, 2018, and has not denied an application on the merits since May 24,

21   2018. There are now over 179,000 pending applications. The Department has purportedly refused

22   to grant any borrower defenses because of the Calvillo Manriquez injunction.

23          The Department’s inaction ultimately harms Students in nearly every aspect of their lives.
     See ECF Nos. 20-2, 20-3, 20-4, 20-5, 20-6, 20-7, 20-8, 20-26, 20-27, 20-28, 20-29, 21, 21-1, & 22
24
     (testimony of 892 Students). These Students therefore seek an order compelling the Department
25
     to start adjudicating borrower defenses.
26
27
28
                                                Page 3 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
             Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 4 of 13




1           Defendants’ Statement: Federal law allows borrowers of “Direct Loans” under the William
2    D. Ford Direct Loan Program (Title IV, Part D of the Higher Education Act of 1965 (“HEA”)) and
3    “FFEL” loans under the Federal Family Education Loan Program (Title IV, Part B of the HEA) to
4    assert a defense to repayment, known as a “borrower defense,” based on the misconduct of the

5    school the borrower attended. In particular, for the Direct Loan Program, the HEA authorizes the

6    Secretary of Education (“Secretary”) to “specify in regulations which acts or omissions of an

7    institution of higher education a borrower may assert as a defense to repayment.” 20 U.S.C.

8    § 1087e(h). Pursuant to the Department’s regulations, for all loans first disbursed prior to July 1,

9    2017, a Direct Loan borrower may assert as a defense to repayment any “act or omission of the

10   school attended by the student that would give rise to a cause of action against the school under

11   applicable State law.” 34 C.F.R. § 685.206(c)(1) (2018). For loans, disbursed on or after July 1,

12   2017, a borrower may assert a borrower defense on one of three bases: (1) the borrower or a

13   governmental agency “has obtained against the school a nondefault, favorable contested judgment

14   based on State or Federal law in a court or administrative tribunal of competent jurisdiction,” (2)

15   the borrower’s school “failed to perform its obligations under the terms of a contract with the

16   student,” or (3) the borrower’s school (or its representative) “made a substantial misrepresentation

17   . . . that the borrower reasonably relied on to the borrower’s detriment when the borrower decided

18   to attend, or to continue attending, the school or decided to take out a Direct Loan.” 34 C.F.R. §

19   685.222(a)-(d).

20          The Department promulgated regulations in 2016, which became effective in 2018, that

21   provide a process for the assertion and adjudication of borrower defense claims. Under that

22   process, the Secretary designates a Department official to resolve the claim through a fact-finding

23   process, issue a written decision, and, if the claim is successful, determine “the appropriate amount
     of relief to award the borrower.” 34 C.F.R. §§ 685.222(e), (i).
24
            Although the Department first promulgated its borrower defense regulations in 1994, they
25
     were seldom invoked prior to 2015, when Corinthian Colleges, Inc. (“Corinthian”), a large,
26
     nationwide operator of numerous postsecondary schools, collapsed and filed for bankruptcy.
27
28
                                                Page 4 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
             Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 5 of 13




1    Thereafter, the Department received a flood of borrower defense claims based on Corinthian’s
2    misconduct. By the end of 2016, the Department had received nearly 100,000 borrower defense
3    applications—the majority of which were submitted by Corinthian borrowers—and had approved
4    and awarded relief on more than 30,000 of those claims. In 2017, the Department established a

5    review panel to examine existing borrower defense procedures and make recommendations on

6    resolving pending claims moving forward. At the conclusion of that review process, on December

7    20, 2017, the Department announced an “improved discharge process” and new methodology for

8    awarding relief to borrower defense claimants.               See https://www.ed.gov/news/press-

9    releases/improved-borrower-defense-discharge-process-will-aid-defrauded-borrowers-protect-

10   taxpayers. The Department “adjudicated [claims] systematically” under that process, resolving

11   more than 16,000 borrower defense claims between December 2017 and May 2018.

12          On May 25, 2018, another court in this District preliminarily enjoined the Department from

13   using the relief methodology it adopted in December 2017, finding that the methodology likely

14   violated the Privacy Act. Manriquez v. DeVos, 345 F. Supp. 3d 1077, 1109 (N.D. Cal. 2018)

15   (“Manriquez PI”). The Department appealed that preliminary injunction, and that appeal is now

16   ripe for a decision from the Ninth Circuit. See Manriquez v. DeVos, No. 18-16375 (9th Cir. 2018).

17          Since the Manriquez PI, borrowers from Corinthian and other schools have continued to

18   file borrower defense claims. As of March 31, 2019, the Department had received 239,937

19   borrower defense applications, and 179,377 such applications remained pending.                  The

20   Department’s efforts to clear the current backlog have been complicated by a number of factors,

21   including the need to commit significant resources to the implementation of the 2016 borrower

22   defense regulations (which became effective in 2018 as the result of a court order); a loss of staff

23   from the Department’s borrower defense unit; and the transition to a new processing platform that
     will allow the Department to improve its processing of applications. In addition, the Department
24
     is continuing to work on the development of a new methodology for determining the appropriate
25
     amount of relief for successful borrower defense claimants, as it also awaits the Ninth Circuit’s
26
     decision in Manriquez regarding the legality of its prior methodology. The Department has
27
28
                                                Page 5 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
              Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 6 of 13




1    continued to process and evaluate claims, and remains committed to resolving pending claims in
2    a timely fashion.
3        3. Legal Issues
4           The legal issue in this case is whether the Department’s alleged inaction with respect to

5    borrower defenses constitutes an unlawful withholding or unreasonably delayed agency action in

6    violation of section 706(1) of the APA.

7        4. Motions

8           On July 23, 2019, Plaintiffs filed their Motion for Class Certification. ECF No. 20. The

9    Department’s response is due September 20, 2019, a reply is due October 1, 2019, and argument

10   is scheduled for October 24, 2019 at 8:00 A.M. ECF Nos. 29 & 30. 1

11          On September 12, 2019, Defendants filed a Motion to Dismiss Count 2 of Plaintiffs’

12   Complaint. ECF No. 35. The Plaintiffs’ response is due September 26, 2019, Defendants’ Reply

13   is due October 3, 2019, and argument is scheduled for October 24, 2019. Plaintiffs do not intend

14   to oppose this motion and instead will request that the Court dismiss Count 2 and set a date for the

15   Defendants to file an Answer and the Administrative Record.

16          Within 28 days of the filing of the Administrative Record, Plaintiffs intend to move for

17   summary judgment.

18       5. Amendment of Pleadings

19          At this time, Plaintiffs do not anticipate amending their complaint.

20       6. Evidence Preservation

21          The parties certify that they have reviewed the ESI guidelines and have met and conferred
22   pursuant to Fed. R. Civ. P. 26(f) regarding the preservation of evidence. The parties do not

23   anticipate that they will produce any ESI or that they need to preserve any documents. Nonetheless,
     Counsel for the parties have instructed their clients to preserve all evidence related to this case.
24
25       7. Disclosures

26
     1
27    On July 31, 2019, Plaintiffs filed an Administrative Motion for an Expedited Case Management
     Conference, ECF No. 23, which the Court denied on August 1, 2019. ECF No. 24.
28
                                                 Page 6 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
              Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 7 of 13




1           The parties believe that the exchange of initial disclosures is inapplicable given that this

2    action arises under the APA. See Fed. R. Civ. P. 26(B)(i).

3       8. Discovery
4           No discovery has been taken to date. The parties agree that this APA case should be decided

5    on the administrative record and the parties do not believe that discovery will be needed for

6    Plaintiffs’ class certification motion. The parties reserve the right to seek such discovery if the

7    Court needs additional evidence, beyond that which is part of the pleadings, judicially-noticeable,

8    or in the administrative record, to decide the certification motion.

9           Plaintiffs’ Statement: Plaintiffs also reserve the right to move to complete or supplement

10   the administrative record. Plaintiffs are amenable to informally conferring with Defendants about

11   the contents of the administrative record.

12          Defendants’ Statement: Defendants would oppose any attempt to complete or supplement

13   the administrative record. “The task of the reviewing court is to apply the appropriate APA

14   standard of review . . . to the agency decision based on the record the agency presents to the

15   reviewing court.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985).

16      9. Class Actions

17          On July 23, 2019, Plaintiffs filed a motion to certify a class of “[a]ll people who borrowed

18   a Direct Loan or FFEL loan to pay for a program of higher education, who have asserted a borrower

19   defense to repayment to the U.S. Department of Education, whose borrower defense has not been

20   granted or denied on the merits, and who is not a class member in Calvillo Manriquez v. DeVos,

21   No. 17-7106 (N.D. Cal.).” See ECF No. 20. Defendants’ opposition is due on September 20, 2019,

22   Plaintiffs’ reply is due on October 1, 2019, and argument is scheduled for October 24, 2019 at 8:00

23   A.M. ECF Nos. 29 & 30.
            Plaintiffs’ Statement: Pursuant to Civil L.R. 16-9(b), Plaintiffs state that this class action
24
     is maintainable under Fed. R. Civ. P 23(b)(2). Plaintiffs can show that the proposed class satisfies
25
     all of the requirements of Fed. R. Civ. P. 23(a) because: (1) according to the Department’s data,
26
     the class comprises over 179,000 individuals; (2) all of the proposed class members assert the same
27
28
                                                  Page 7 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
                Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 8 of 13




1    legal theory (highlighted above, ¶ 3); (3) Named Plaintiffs share the same interest as the rest of the
2    class in trying to compel unlawfully withheld and unreasonably delayed agency action; and (4)
3    Named Plaintiffs and class counsel are prepared to, and desire to, vigorously prosecute the case.
4    Rule 23(b) is similarly satisfied since class members all seek the same declaratory and injunctive

5    relief.

6              Defendants’ Statement:     The Department will oppose Plaintiff’s motion for class

7    certification on September 20, 2019.

8        10. Related Cases

9              In this Court’s Order denying Plaintiffs’ Motion to Expedite the Case Management

10   Conference, the Court stated that “counsel should be aware of their responsibility under Civil Local

11   Rule 3-12(b) in light of the instant action’s connection to the action pending before Judge Sallie

12   Kim.” ECF No. 24. The parties do not believe that this action is related to Calvillo Manriquez v.

13   DeVos, No. 17-cv-07210. Specifically, the two actions do not “concern substantially the same

14   parties, property, transaction or event,” Civil L.R. 3-12(a). Although both actions concern the same

15   Defendants, Plaintiffs in the cases are entirely distinct: Calvillo Manriquez involves a subset of

16   former Students of Corinthian Colleges, Inc. while this case expressly carves out those individuals

17   from the proposed class. 2 The claims of the Plaintiffs here also arise out of a distinct course of

18   conduct different than Plaintiffs’ challenge in Calvillo-Manriquez. This case challenges the

19   Department’s alleged blanket refusal to grant and deny loan cancellation applications, whereas

20   Calvillo-Manriquez challenges the Department’s alleged retroactive refusal to fully discharge the

21   loans of specific students for whom the Department previously allegedly determined full relief was

22   appropriate. Because the central claims of the cases are fundamentally different, there is no risk of

23   “conflicting results” or “unduly burdensome duplication of labor and expense,” Civil L.R. 3-12(b),
     if the cases are adjudicated by different judges.
24
               The parties are not aware of any other related cases or pending proceedings.
25
26
     2
27    Unlike here, ECF No. 13, all parties also consented to the Magistrate Judge’s jurisdiction in
     Calvillo Manriquez, see Calvillo Manriquez v. DeVos, No. 17-cv-07210, ECF Nos. 13 & 26.
28
                                                 Page 8 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
              Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 9 of 13




1       11. Relief
2           Plaintiffs’ Statement: Plaintiffs seek: (1) a declaratory judgment that the Department’s
3    refusal to grant individual borrower defense claims is unlawful; (2) a declaratory judgment that
4    the Department’s refusal to deny individual borrower defense claims is unlawful; (3) a declaratory

5    judgment that named Plaintiffs and members of the proposed class are entitled to a decision on

6    their pending individual borrower defense assertion; (4) an order compelling the Department to

7    start granting class members’ individual borrower defense assertions if they are eligible for a

8    borrower defense; (5) an order compelling the Department to notify class members of their

9    borrower defense decisions; (6) an order requiring the Department to place class members’ loans

10   in stopped collection status until their borrower defense are granted denied; and (7) an order

11   retaining jurisdiction as appropriate. Plaintiffs finally seek reasonable costs and attorneys’ fees as

12   authorized by law.

13          Defendants’ Statement: Defendants deny that Plaintiffs are entitled to the requested relief,

14   or to any relief whatsoever.

15      12. Settlement and ADR

16          The parties submitted their respective ADR certifications on September 4, 2019. ECF Nos.

17   33 & 34. The parties do not believe that this case is currently suitable for ADR. They respectfully

18   request, through undersigned counsel, that the Court relieve the parties from the ADR process and

19   vacate all ADR-related deadlines and other requirements in this litigation. See ADR L.R. 3-3(c).

20      13. Consent to Magistrate Judge for All Purposes

21          Not all of the parties consent to have a magistrate judge conduct all proceedings including

22   trial and entry of judgment. See ECF No. 13.

23      14. Other References
            The parties do not believe that this case is suitable for reference to binding arbitration, a
24
     special master, or the Judicial Panel on Multidistrict Litigation.
25
        15. Narrowing of Issues
26
27
28
                                                 Page 9 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
               Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 10 of 13




1           Defendants moved to dismiss Count 2 of the complaint and Plaintiffs are not opposing that
2    motion.
3        16. Expedited Trial Procedure
4           The parties do not believe that this case should be handled in accordance with General

5    Order No. 65, Attachment A. This case should be decided on cross-motions for summary judgment

6    because it is an action for review of an administrative record.

7        17. Scheduling

8           Plaintiffs’ Statement: To resolve count 1 of Plaintiffs’ Complaint, Plaintiffs’ propose the

9    following deadlines:

10               •   Department Answer and Administrative Record (with a privilege log 3) : October

11                   10, 2019.

12               •   Plaintiffs’ Motion for Summary Judgment: November 1, 2019.

13               •   Defendants’ Opposition and Cross-Motion for Summary Judgment: November 21,

14                   2019.

15               •   Plaintiffs’ Reply and Opposition to Cross-Motion: December 5, 2019.

16               •   Defendants’ Reply: December 19, 2019.

17          Defendants’ Statement:

18               •   Department Answer and Administrative Record: November 18, 2019. 4

19
20   3
       See Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., No. 17-cv-05211, 2018 WL
21   1210551 at *6 (N.D. Cal. Mar. 8, 2018) (explaining that “[e]very court in this district to consider
     the issue . . . has required administrative agencies to provide a privilege log in withholding
22   documents that otherwise belong in the administrative record”).
     4
       Because privileged materials do not form part of an administrative record, numerous district
23
     courts in this and other Circuits have declined to require agencies to provide a privilege log when
24   producing an administrative record. See, e.g., ASSE Int’l, Inc. v. Kerry, No. SACV 14-00534-
     CJC, 2018 WL 3326687, *3 (C.D. Cal. Jan. 3, 2018) (“[A]n agency is not required to produce a
25   privilege log to justify its exercise of the privilege.”); Stand Up for California! v. Dep’t of
     Interior, 71 F. Supp. 3d 109, 122 (D.D.C. 2014) (“In this Circuit, requests for privilege logs of
26
     documents that may have been withheld from an administrative record on grounds of privilege or
27   deliberative process are routinely denied.” (collecting cases)). Defendants therefore respectfully
     request that the Court not order a privilege log without briefing from the parties on the issue.
28
                                                Page 10 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
             Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 11 of 13




1               •   Plaintiffs’ Motion for Summary Judgment: December 16, 2019.
2               •   Defendants’ Opposition and Cross-Motion for Summary Judgment: January 8,
3                   2020.
4               •   Plaintiffs’ Reply and Opposition to Cross-Motion: January 22, 2020.

5               •   Defendants’ Reply: February 5, 2020.

6       18. Trial

7           The parties believe that this APA case is governed under Civil L.R. 16-5 and therefore will

8    be decided at summary judgment.

9       19. Disclosure of Non-Party Interested Entities or Persons

10          On June 25, 2019, Plaintiffs filed their Certification of Interested Entities or Persons, ECF

11   No. 3. Local Rule 3-15 does not apply to governmental entities.

12          Other than the parties and the proposed class, Plaintiffs are unaware of any person or entity

13   having a financial or other interest in the case.

14      20. Professional Conduct

15          Counsel for the parties have reviewed the Guidelines for Professional Conduct for the

16   Northern District of California.

17      21. Other

18          Plaintiffs’ Statement: Plaintiffs’ counsel will appear at the Case Management Conference

19   in person, but do not object to Defendants appearing telephonically.

20          Defendants’ Statement: Defendants respectfully request that they be permitted to

21   participate in the September 26, 2019 Case Management Conference by telephone, which would

22   promote efficiency and preserve Government resources.

23
            Dated: September 19, 2019                      /s Joshua D. Rovenger
24
25                                                         Joseph Jaramillo (SBN 178566)
                                                           Natalie Lyons (SBN 293026)
26                                                         HOUSING & ECONOMIC RIGHTS
27                                                         ADVOCATES
                                                           1814 Franklin Street, Suite 1040
28
                                                 Page 11 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
           Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 12 of 13



                                                 Oakland, CA 94612
1
                                                 Tel: (510) 271-8443
2                                                Fax: (510) 280-2448

3                                                Eileen M. Connor (SBN 248856)
                                                 Toby R. Merrill (Pro Hac Vice)
4
                                                 Kyra A. Taylor (Pro Hac Vice)
5                                                Joshua D. Rovenger (Pro Hac Vice)
                                                 LEGAL SERVICES CENTER OF
6                                                HARVARD LAW SCHOOL
                                                 122 Boylston Street
7
                                                 Jamaica Plain, MA 02130
8                                                Tel.: (617) 390-3003
                                                 Fax: (617) 522-0715
9
                                                 Counsel for Plaintiffs
10
11         Dated: September 19, 2019             JOSEPH H. HUNT
                                                 Assistant Attorney General
12
                                                 MARCIA BERMAN
13                                               Assistant Branch Director
14
                                                 /s/ R. Charlie Merritt
15                                               R. CHARLIE MERRITT (VA Bar # 89400)
                                                 KATHRYN C. DAVIS
16                                               KEVIN P. HANCOCK
                                                 Trial Attorneys
17                                               U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
18                                               919 East Main Street, Suite 1900
                                                 Richmond, VA 23219
19                                               Tel.: (202) 616-8098
20                                               Fax: (804) 819-7417
                                                 Counsel for Defendants
21
22
23
24
25
26
27
28
                                       Page 12 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
               Case 3:19-cv-03674-WHA Document 36 Filed 09/19/19 Page 13 of 13




1                                  CASE MANAGEMENT ORDER
2    The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
3    as the Case Management Order for this case and all parties shall comply with its provisions. [In
4    addition, the Court makes the further orders stated below:]

5
6
7    IT IS SO ORDERED.

8     Dated:

9                                                WILLIAM H. ALSUP, UNITED STATES DISTRICT
                                                                  JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               Page 13 of 13
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
     Case Number: 19-cv-03675-WHA
